PETERSON, C. J.
The claimant prevailed at a hearing before the Workers’ Compensation Board referee in establishing the compensability of her injury claim. Her employer appealed to the board, which affirmed the referee on compensability but reduced the fee that the referee awarded the claimant’s attorney. The claimant seeks review of the Court of Appeals’ decision holding that the board, rather than the circuit court, had jurisdiction to review the referee’s award of attorney fees.
The employer sought review of the referee’s decision. As a result, the claimant did not prevail finally before the referee. The proper forum to review the referee’s fee award was the board. Greenslitt v. City of Lake Oswego, 305 Or 530, 534, 535, 754 P2d 570 (1988). See also ORS 656.382(2), 656.386(1).
The decisions of the Court of Appeals and the Workers’ Compensation Board are affirmed.